Citation Nr: 0206345	
Decision Date: 06/14/02    Archive Date: 06/20/02

DOCKET NO.  95-05 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for residuals of 
a laceration of the tendon of the right little finger.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1988 to June 
1993.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).

This case was previously before the Board and was remanded to 
the RO in January 1997.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's service-connected residuals of a laceration 
of the tendon of the right little finger are manifested by 
complaints of pain, limitation of flexion and extension in 
the proximal and interphalangeal joints, and functional 
impairment grasping objects with the right hand; the 
disability picture approximates extreme unfavorable 
ankylosis.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, 
the criteria for an initial 10 percent rating for residuals 
of a laceration of the tendon of the right little finger are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5156, 5227 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the duty of the Department of Veterans Affairs (VA) to notify 
the veteran and the representative of the information and 
evidence needed to substantiate a claim, and has enhanced its 
duty to assist a veteran in developing the facts pertinent to 
the claim.  See Veterans Claims Assistance Act of 2000, 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001).  Since these legislative changes serve to 
eliminate the "gatekeeping" function in the VA claims 
process imposed by the standard for a well-grounded claim, 
see, e.g., Hensley v. West, 212 F.3d 1255, 1260 (Fed. Cir. 
2000), the Board is of the opinion that the new legislative 
changes are more favorable to the veteran.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  Thus, given that 
the changes articulated in the new legislation are less 
stringent than the function served by requiring a claimant to 
establish a well-grounded claim, the Board determines that no 
prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  The RO has obtained the veteran's VA 
medical treatment records, as well as private medical 
records.  Additionally, the RO provided the veteran with 
multiple examinations in relation to the nature and status of 
the disability at issue.  

The record discloses that rating decisions provided the 
veteran with the reasons and bases for the VA denial.  The 
statement of the case and supplemental statements of the case 
provided the veteran with the applicable criteria for rating 
the disability at issue, and identified the criteria for a 
higher evaluation.  These notification letters were sent to 
the veteran's latest address of record, and correspondence 
copies were mailed to the veteran's accredited 
representative.  These notifications were not returned by the 
United States Postal Service as undeliverable, see Mindenhall 
v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. 
Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing that the 
presumption of regularity of the administrative process 
applies to notices mailed by the VA)), and thus the Board 
concludes that the veteran, and his representative, have 
received these determinations.

Accordingly, the Board finds that all facts have been 
developed to the extent possible.

The February 1994 rating decision on appeal granted service 
connection for residuals of a laceration of the tendon of the 
right little finger, and assigned a noncompensable 
evaluation, effective June 18, 1993.  

The initial noncompensable rating for the residuals of a 
laceration of the tendon of the right little finger was 
assigned under Diagnostic Code 5227, which provides that 
favorable or unfavorable ankylosis of the little finger of 
either hand warrants a noncompensable evaluation.  Ankylosis 
is considered to be favorable when the ankylosis does not 
prevent flexion of the tip of the finger to within 2 inches 
(5.1 cm.) of the median transverse fold of the palm.  It is 
unfavorable when it precludes such motion.  A note to 
Diagnostic Code 5227 indicates that in cases involving 
extremely unfavorable ankylosis, the condition will be 
evaluated as amputation under Diagnostic Codes 5152 through 
5156.  See 38 C.F.R. § 4.71a, Diagnostic Code 5227.  
Diagnostic Code 5156 contemplates amputation of the little 
finger.  A minimum rating of 10 percent is assigned for 
amputation of the little finger of the major or minor 
extremity without metacarpal resection, at the proximal 
interphalangeal joint or proximal thereto.  A maximum rating 
of 20 percent is assigned for amputation of the little finger 
of the major or minor extremity with metacarpal resection 
(more than one-half the bone lost).  38 C.F.R. § 4.71a, 
Diagnostic Code 5156.  

Based on the entire evidence of record, the Board finds that 
a 10 percent rating for the veteran's service-connected right 
little finger disability is warranted.  The entirety of the 
evidence demonstrates that the disability is productive of 
pain, weakness, reduced and painful motion, and functional 
impairment grasping and handling objects with the right hand.  

On VA examination in September 1993 the examined little 
finger was flexed forward and fixed, with inability to 
extend.  The veteran was unable to touch the finger to the 
palm of her hand.  A May 1994 VA outpatient treatment record 
includes complaints of tenderness of the right little finger 
with no voluntary movement.  Physical examination revealed 
the finger was contracted and unable to extend.  Referral to 
a hand surgeon was recommended.  A private physician's 
statement dated in June 1994 describes the finger as flexed 
at 90 degrees and noted that the distal interphalangeal (DIP) 
joint had permanent stiffness within it, the flexion being to 
30 degrees.  She had a palpable nodule at the level of the A-
1 pulley, which was very locally tender.  The examiner 
recommended an A-1 pulley release and release of the flexor 
tendon at the A-1 pulley.

At a February 1995 hearing the veteran testified that she was 
unable to extend the middle joint of her right little finger 
past 90 degrees and that the finger was painful when bumped.  
History taken at an April 1995 VA examination noted that the 
finger would not straighten out, that she had trouble 
grabbing and opening things, that her hand would swell up, 
and that she had pain in her hand six out of seven days.  
Physical examination revealed a 4 cm scar over the proximal 
and middle segments on the ulnar aspect of the right little 
finger.  The finger lacked 90 degrees of complete extension 
of the proximal interphalangeal (PIP) joint and 1.5 cm of 
reaching the crease of the palm of her right hand.  A report 
of physical examination from the Alaska Department of Health 
and Social Services dated in May 1995 includes a diagnosis of 
right fifth finger tendonitis.  The report remarked that the 
veteran was unable to do fine work with her right hand and 
that the tendon shortening interfered with her grip and other 
motor movements.  

A May 2000 VA examination reaffirmed that the fifth finger 
was flexed at the PIP and DIP joints.  The DIP joint lacked 
32 degrees of full extension, but could be flexed down to 
approximately 70 degrees.  She could actively extend the MCP 
to zero degrees, and flex to approximately 30 degrees, as 
measured by a Goniometer.  The PIP went from 80 - 90 degrees, 
and the DIP was about 30 degrees of flexion.  There was a 
"little bit" of hypesthesia in the finger.  She 
demonstrated a weak grasp.

Overall, on consideration of both subjective complaints of 
pain and functional impairment, consistent with 38 C.F.R. §§ 
4.40 and 4.45, and objective evidence documenting contraction 
deformity and limitation of motion of the right little 
finger, the Board is of the opinion that the rating criteria 
for a 10 percent rating, but no more, have been met.  
Although no portion of the veteran's right fifth finger is 
actually missing, her avoidance of its use due to pain on 
functional use raises a reasonable question of rating it by 
analogy to amputation.  Rating by analogy and resolving any 
doubt in the veteran's favor, the Board considers the 
symptoms from the veteran's right little finger disability to 
more closely approximate that of an amputation with 
assignment of a 10 percent evaluation under Diagnostic Code 
5156.

However, the veteran is not entitled to a rating in excess of 
10 percent, for any period of her appeal, as there is no 
actual amputation with metacarpal resection.  In conclusion 
an evaluation of 10 percent, and no more, for the full period 
of the veteran's appeal is warranted by rating by analogy as 
an amputation under Diagnostic Code 5156.  See Fenderson v. 
West, 12 Vet.App. 119 (1999).  This criteria most closely 
approximates the degree of disability produced as a result of 
the veteran's right little finger disability, including her 
complaints of pain.



ORDER

Entitlement to an initial 10 percent rating for residuals of 
a laceration of the tendon of the right little finger is 
granted, subject to the applicable laws and regulations 
concerning the payment of monetary benefits.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

